Exhibit 10.14

MASSEY ENERGY COMPANY

1996 EXECUTIVE STOCK PLAN

As Amended and Restated Effective January 1, 2009



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Sec. 1.1 DEFINITIONS

As used herein, the following terms shall have the meanings hereinafter set
forth unless the context clearly indicates to the contrary:

 

  (a) “Award” shall mean an award of Restricted Stock pursuant to the provisions
of Article VI hereof.

 

  (b) “Awardee” shall mean an Eligible Employee to whom Restricted Stock has
been awarded hereunder.

 

  (c) “Board” shall mean the Board of Directors of the Company.

 

  (d) “Change of Control” of the Company shall be deemed to have occurred if:

(i) a third person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, acquires (or has acquired during
the twelve (12)-month period ending on the date of the most recent acquisition
by such person) shares of the Company having thirty (30) percent or more of the
total number of votes that may be cast for the election of directors of the
Company; or

(ii) as the result of any cash tender or exchange offer, merger or other
business combination, or any combination of the foregoing transactions (a
“Transaction”), the persons who were directors of the Company before the
Transaction shall cease to constitute a majority of the Board of the Company or
any successor to the Company and be replaced by persons whose appointment or
election is not endorsed by the majority of directors before the Transaction.

To the extent that a participant must consent to the change of this definition,
the change will not be effective unless such consent is obtained. To the extent
that a participant’s consent has not been obtained, the definition in effect
immediately prior to this amendment shall be controlling with regard to such
participant.

 

  (e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (f) “Committee” shall mean the Compensation Committee of the Board.

 

  (g) “Company” shall mean Massey Energy Company.

 

  (h) “Eligible Employee” shall mean an employee who is an officer of the
Company or any Subsidiary or who is a member of the Executive Management Team of
the Company and its Subsidiaries.

 

1



--------------------------------------------------------------------------------

  (i) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

  (j) “Executive Management Team” shall mean those employees who have been
determined to be eligible to participate in the Fluor Corporation and
Subsidiaries Executive Incentive Compensation Program or in other similar
management incentive compensation programs of any Subsidiary.

 

  (k) “Fair Market Value” shall mean the average of the highest price and the
lowest price per share at which the Stock is sold in the regular way on the New
York Stock Exchange on the day an Option is granted hereunder or, in the absence
of any reported sales on such day, the first preceding day on which there were
such sales.

 

  (l) “Incentive Stock Option” shall mean an incentive stock option, as defined
under Section 422 of the Code and the regulations thereunder, to purchase Stock.

 

  (m) “Nonqualified Stock Option” shall mean a stock option other than an
Incentive Stock Option to purchase Stock.

 

  (n) “Option” shall mean an option to purchase Stock granted pursuant to the
provisions of Article V hereof and refers to both Incentive Stock Options and
Nonqualified Stock Options.

 

  (o) “Optionee” shall mean an Eligible Employee to whom an Option has been
granted hereunder.

 

  (p) “Plan” shall mean the Massey Energy Company 1996 Executive Stock Plan, the
current terms of which are set forth herein.

 

  (q) “Prior Plans” shall mean the 1971 Fluor Stock Option Plan, the 1977 Fluor
Executive Stock Plan, the 1981 Fluor Executive Stock Plan, the 1982 Fluor
Executive Stock Option Plan and the 1988 Fluor Executive Stock Plan.

 

  (r) “Restricted Stock” shall mean Stock that may be awarded to an Eligible
Employee by the Committee pursuant to Article VI hereof, which is
nontransferable and subject to a substantial risk of forfeiture until specific
conditions are met. Conditions may be based on continuing employment or
achievement of preestablished performance objectives.

 

  (s) “Return on Average Shareholders’ Equity” shall mean, for any fiscal year,
the percentage amount reported as “Return on Average Shareholders Equity” in the
“Highlights” section of the Company’s Annual Report to Stockholders for such
fiscal year.

 

  (t) “Restricted Stock Agreement” shall mean the agreement between the Company
and the Awardee with respect to Restricted Stock awarded hereunder.

 

2



--------------------------------------------------------------------------------

  (u) “Stock” shall mean the Common Stock of the Company or, in the event that
the outstanding shares of Stock are hereafter changed into or exchanged for
shares of a different stock or securities of the Company or some other
corporation, such other stock or securities.

 

  (v) “Stock Option Agreement” shall mean the agreement between the Company and
the Optionee under which the Optionee may purchase Stock hereunder.

 

  (w) “Stock Payment” shall mean a payment in shares of Stock to replace all or
any portion of the compensation (other than base salary) that would otherwise
become payable to any Eligible Employee of the Company.

 

  (x) “Subsidiary” shall mean any corporation, the majority of the outstanding
capital stock of which is owned, directly or indirectly, by the Company or any
partnership or joint venture in which either the Company or such a corporation
is at least a twenty percent (20%) equity participant.

 

  (y) “Ten Year Treasury Yield” shall mean, for any fiscal period, the daily
average percent per annum yield for U. S. Government Securities—10 year Treasury
constant maturities, as published in the Federal Reserve statistical release or
any successor publication.

ARTICLE II

GENERAL

Sec. 2.1 NAME

This Plan shall be known as the “Massey Energy Company 1996 Executive Stock
Plan.”

Sec. 2.2 PURPOSE

The purpose of the Plan is to advance the interests of the Company and its
stockholders by affording to Eligible Employees of the Company and its
Subsidiaries an opportunity to acquire or increase their proprietary interest in
the Company by the grant to such employees of Options or Awards under the terms
set forth herein. By thus encouraging such employees to become owners of Company
shares, the Company seeks to motivate, retain and attract those highly competent
individuals upon whose judgment, initiative, leadership and continued efforts
the success of the Company in large measure depends.

Sec. 2.3 EFFECTIVE DATE

The Plan was originally effective March 2, 1996 upon its approval by the holders
of a majority of the shares of Stock of the Company and the Plan was amended and
restated effective November 30, 2000. The effective date of this amendment is
January 1, 2009.

 

3



--------------------------------------------------------------------------------

Sec. 2.4 LIMITATIONS

Subject to adjustment pursuant to the provisions of Section 10.1 hereof, the
aggregate number of shares of Stock which may either be issued as Awards,
subject to Options or issued pursuant to the exercise of Options shall not
exceed the sum of (a) 4,000,000 plus (b) that number of shares represented by
options, awards or rights under Prior Plans which expire or are otherwise
terminated at any time after the original effective date of this Plan. Any such
shares may be either authorized and unissued shares or shares issued and
thereafter acquired by the Company.

Sec. 2.5 OPTIONS AND AWARDS GRANTED UNDER PLAN

Shares of Stock with respect to which an Option granted hereunder shall have
been exercised, and shares of Stock received pursuant to a Restricted Stock
Agreement executed hereunder with respect to which the restrictions provided for
in Section 6.3 hereof shall have lapsed, shall not again be available for Option
or Award grant hereunder. If Options granted hereunder shall expire or terminate
for any reason without being wholly exercised, or if Restricted Stock is
acquired by the Company pursuant to the provisions of paragraph (c) of
Section 6.3 hereof, new Options or Awards may be granted hereunder covering the
number of shares to which such Option expiration or termination or Restricted
Stock acquisition relates.

ARTICLE III

PARTICIPANTS

Sec. 3.1 ELIGIBILITY

Any Eligible Employee shall be eligible to participate in the Plan; provided,
however, that no member of the Committee shall be eligible to participate while
a member of the Committee. The Committee may grant Options or Awards to any
Eligible Employee in accordance with such determinations as the Committee from
time to time in its sole discretion shall make.

ARTICLE IV

ADMINISTRATION

Sec. 4.1 DUTIES AND POWERS OF COMMITTEE

The Plan shall be administered by the Committee. Subject to the express
provisions of the Plan, the Committee shall have sole discretion and authority
to determine from among Eligible Employees those to whom and the time or times
at which Options or Awards may be granted, the number of shares of Stock to be
subject to each Option or Award and the period for the exercise of such Option
which need not be the same for each grant hereunder. Subject to the express
provisions of the Plan, the Committee shall also have complete authority to
interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it, to determine the details and provisions of each Stock Option
Agreement and Restricted Stock Agreement, and to make all other determinations
necessary or advisable in the administration of the Plan.

 

4



--------------------------------------------------------------------------------

Sec. 4.2 MAJORITY RULE

A majority of the members of the Committee shall constitute a quorum, and any
action taken by a majority present at a meeting at which a quorum is present or
any action taken without a meeting evidenced by a writing executed by a majority
of the whole Committee shall constitute the action of the Committee.

Sec. 4.3 COMPANY ASSISTANCE

The Company shall supply full and timely information to the Committee on all
matters relating to eligible employees, their employment, death, retirement,
disability or other termination of employment, and such other pertinent facts as
the Committee may require. The Company shall furnish the Committee with such
clerical and other assistance as is necessary in the performance of its duties.

ARTICLE V

OPTIONS

Sec. 5.1 OPTION GRANT AND AGREEMENT

Each Option granted hereunder shall be evidenced by minutes of a meeting or the
written consent of the Committee and by a written Stock Option Agreement dated
as of the date of grant and executed by the Company and the Optionee, which
Agreement shall set forth such terms and conditions as may be determined by the
Committee consistent with the Plan. In no event shall the total number of shares
of Stock subject to Options granted hereunder to any Eligible Employee in any
fiscal year exceed five percent (5%) of the total number of shares authorized to
be issued under the Plan on the effective date of the Plan.

Sec. 5.2 PARTICIPATION LIMITATION

The Committee shall not grant an Incentive Stock Option to any employee for such
number of shares of Stock that, immediately after the grant, the total number of
shares of Stock owned or subject to Options exercisable by and/or Awards
outstanding in the hands of such employee (or by such persons whose shares such
employee is considered as owning pursuant to the provisions of the second
succeeding sentence) exceed ten percent of the total combined voting power of
all classes of stock of the Company. This restriction does not apply if, at the
time such Incentive Stock Option is granted, the Incentive Stock Option purchase
price is at least 110% of the Fair Market Value on the date of grant and the
Incentive Stock Option by its terms is not exercisable after the expiration of
five (5) years from the date of grant. For purposes of this Section 5.2, an
employee shall be considered as owning the stock owned, directly or indirectly,
by or for his brothers and sisters (whether by the whole or half blood), spouse,
ancestors and lineal descendants; and the stock owned, directly or indirectly,
by or for a corporation, partnership, estate or trust shall be considered as
being owned proportionately by or for its shareholders, partners or
beneficiaries.

 

5



--------------------------------------------------------------------------------

Sec. 5.3 OPTION PRICE

The purchase price of Stock under each Option will be determined by the
Committee but may not be less than the Fair Market Value on the date of grant.

Sec. 5.4 OPTION PERIOD

Each Option granted hereunder must be granted within ten years from the
effective date of the Plan. The period for the exercise of each Option shall be
determined by the Committee, but in no instance shall such period exceed ten
years from the date of grant of the Option.

Sec. 5.5 OPTION EXERCISE

 

  (a) Options granted hereunder may not be exercised unless and until the
Optionee shall have been or remained in the employ of the Company or its
Subsidiaries for one year from and after the date such Option was granted,
except as otherwise provided in Section 5.7 hereof.

 

  (b) Options may be exercised with respect to whole shares only, for such
shares of Stock and within the period permitted for the exercise thereof as
determined by the Committee, and shall be exercised by written notice of intent
to exercise the Option with respect to a specified number of shares delivered to
the Company at its principal office in the State of Delaware, and payment in
full to the Company at said office of the amount of the Option price for the
number of shares of Stock with respect to which the Option is then being
exercised. The purchase price may be paid by the assignment and delivery to the
Company of shares of Stock or a combination of cash and shares of Stock equal in
value to the exercise price. Any shares assigned and delivered to the Company in
payment or partial payment of the purchase price will be valued at their Fair
Market Value on the exercise date.

 

  (c) The Fair Market Value of the Stock at the date of grant for which any
employee may exercise Incentive Stock Options in any calendar year under the
Plan (or any other stock option plan of the Company adopted after December 31,
1986) may not exceed $100,000.

Sec. 5.6 NONTRANSFERABILITY OF OPTION

No Option shall be transferred by an Optionee otherwise than in accordance with
such rules as may be established by the Committee from time to time. During the
lifetime of an Optionee, the Option shall be exercisable only in accordance with
such rules as may be established by the Committee from time to time.

 

6



--------------------------------------------------------------------------------

Sec 5.7 EFFECT OF DEATH OR OTHER TERMINATION OF EMPLOYMENT

 

  (a) If, prior to a date one year from the date on which an Option shall have
been granted, the Optionee’s employment with the Company or its Subsidiaries
shall be terminated by the Company or Subsidiary with or without cause, or by
the act of the Optionee, the Optionee’s right to exercise such Option shall
terminate and all rights thereunder shall cease; provided, however, that if the
Optionee shall die, retire or become permanently and totally disabled, as
determined in accordance with applicable Company personnel policies, or if the
Optionee’s employment with the Company or its Subsidiaries shall be terminated
within two years after a Change of Control of the Company and such termination
occurs prior to a date one year from the date on which an Option shall have been
granted, such Option shall become exercisable in full on the date of such death,
retirement, disability or termination of employment.

 

  (b) If, on or after one year from the date on which an Option shall have been
granted, an Optionee’s employment with the Company or its Subsidiaries shall be
terminated for any reason other than death, retirement or permanent total
disability, or within two years following a Change of Control of the Company,
the Optionee shall have the right, during the period ending three months after
such termination, to exercise such Option to the extent that it was exercisable
at the date of such termination and shall not have been exercised, subject,
however, to the provisions of Section 5.4 hereof.

 

  (c) Upon termination of an Optionee’s employment with the Company or its
Subsidiaries by reason of retirement or permanent total disability, as
determined in accordance with applicable Company personnel policies, or within
two years following a Change of Control of the Company, such Optionee shall have
the right, during the period ending three years after such termination, to
exercise his Option in full, without regard to any installment exercise
provisions, to the extent that it shall not have been exercised, subject,
however, to the provisions of Section 5.4 hereof.

 

  (d)

If an Optionee shall die (i) while in the employ of the Company or its
Subsidiaries, or (ii) within three months after termination of employment where
such termination did not occur either by reason of retirement or permanent total
disability or within two years following a Change of Control of the Company, or
(iii) within three years after termination of employment where such termination
occurred either by reason of retirement or permanent total disability or within
two years following a Change of Control of the Company, the executor or
administrator of the estate of the decedent or the person or persons to whom an
Option granted hereunder shall have been validly transferred by the executor or
the administrator pursuant to a will or the laws of descent and distribution
shall have the right, during the period ending three years after the date of the
Optionee’s death, to exercise the Optionee’s Option (A) in full, without regard
to any installment exercise provisions, to the extent that it shall not have
been exercised, if the Optionee shall have died while in the employ

 

7



--------------------------------------------------------------------------------

 

of the Company or its Subsidiaries or within three years after termination of
employment where such termination occurred either by reason of retirement or
permanent total disability or within two years following a Change of Control of
the Company, or (B), to the extent that it was exercisable at the date of the
Optionee’s death and shall not have been exercised, if the Optionee shall have
died within three months after termination off employment where such termination
did not occur by reason of either retirement or permanent total disability or
within two years following a Change of Control of the Company, subject, however,
to the provisions of Section 5.4 hereof.

 

  (e) No transfer of an Option by the Optionee by a will or by the laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee or transferees of the terms and conditions of such Option.

 

  (f) The foregoing notwithstanding, the Committee may elect, in its sole
discretion, to make grants of Options which have provisions regarding the effect
of death or other termination of employment which are different than those set
forth in paragraphs (a) through (d) of this Section 5.7, provided that such
provisions do not materially increase the benefits that would otherwise accrue
to an Optionee under paragraphs (a) through (d) of this Section 5.7.

Sec. 5.8 RIGHTS AS STOCKHOLDER

An Optionee or a transferee of an Option shall have no rights as a stockholder
with respect to any shares subject to such Option prior to the purchase of such
shares by exercise of such Option as provided herein.

ARTICLE VI

AWARDS

Sec. 6.1 AWARD GRANT AND RESTRICTED STOCK AGREEMENT

The Committee may grant Awards of Restricted Stock to Awardees. No Awards may be
made during any fiscal year unless, for the preceding fiscal year, Return on
Average Shareholders’ Equity exceeded the Ten Year Treasury Yield by more than
three percentage points. Each Award granted hereunder must be granted within ten
years from the effective date of the Plan and shall be evidenced by minutes of a
meeting or the written consent of the Committee. The Committee shall from time
to time establish various Award grade levels which shall set forth the maximum
number of shares which may be awarded annually to each Eligible Employee in each
grade level. The Committee shall have the sole discretion and authority to make
an Award to an Eligible Employee of less than the maximum number of shares
applicable to his assigned grade level or to make no Award at all to any such
Eligible Employee. In no event shall the total number of shares of Restricted
Stock awarded to an Eligible Employee in any fiscal year exceed 15,000.

 

8



--------------------------------------------------------------------------------

The Awardee shall be entitled to receive the Stock subject to such Award only if
the Company, and the Awardee, within 30 days after the date of the Award, enter
into a written Restricted Stock Agreement dated as of the date of the Award,
which Agreement shall set forth such terms and conditions as may be determined
by the Committee consistent with the Plan.

Sec. 6.2 CONSIDERATION FOR ISSUANCE

No shares of Restricted Stock shall be issued to an Awardee hereunder unless and
until the Committee shall have determined that consideration has been received
by the Company, in the form of labor performed for or services actually rendered
to the Company by the Awardee, having a fair value of not less than the then
fair market value of a like number of shares of Stock subject to all of the
herein provided conditions and restrictions applicable to Restricted Stock, but
in no event less than the par value of such shares.

Sec. 6.3 RESTRICTIONS ON SALE OR OTHER TRANSFER

Each share of Stock received pursuant to each Restricted Stock Agreement shall
be subject to acquisition by Fluor Corporation, and may not be sold or otherwise
transferred except pursuant to the following provisions:

 

  (a) The shares of Stock represented by the Restricted Stock Agreement shall be
held in book entry form with the Company’s transfer agent until the restrictions
lapse in accordance with the conditions established by the Committee pursuant to
Section 6.4 hereof, or until the shares of stock are forfeited pursuant to
paragraph (c) of this Section 6.3. Notwithstanding the foregoing, the Awardee
may request that, prior to the lapse of the restrictions or forfeiture of the
shares, certificates evidencing such shares be issued in his name and delivered
to him, and each such certificate shall bear the following legend:

“The shares of Massey Energy Company common stock evidenced by this certificate
are subject to acquisition by Massey Energy Company, and such shares may not be
sold or otherwise transferred except pursuant to the provisions of the
Restricted Stock Agreement by and between Massey Energy Company and the
registered owner of such shares.”

 

  (b) No such shares may be sold, transferred or otherwise alienated or
hypothecated so long as such shares are subject to the restriction provided for
in this Section 6.3.

 

  (c) Unless the Committee in its discretion determines otherwise, upon an
Awardee’s termination of employment for any reason, all of the Awardee’s
Restricted Stock remaining subject to restriction shall be acquired by the
Company effective as of the date of such termination of employment. Upon the
occurrence or non-occurrence of such other events as shall be determined by the
Committee and specified in the Awardee’s Restricted Stock Agreement relating to
any such Restricted Stock, all of such Restricted Stock remaining subject to
restriction shall be acquired by the Company upon the occurrence or
non-occurrence of such event.

 

9



--------------------------------------------------------------------------------

Sec. 6.4 LAPSE OF RESTRICTIONS

The restrictions imposed upon Restricted Stock under Section 6.3 above will
lapse in accordance with such conditions as are determined by the Committee and
set forth in the Restricted Stock Agreement.

Sec. 6.5 RIGHTS AS STOCKHOLDER

Subject to the provisions of Section 6.3 hereof, upon the issuance to the
Awardee of Restricted Stock hereunder, the Awardee shall have all the rights of
a stockholder with respect to such Stock, including the right to vote the shares
and receive all dividends and other distributions paid or made with respect
thereto.

ARTICLE VII

STOCK CERTIFICATES

Sec. 7.1 STOCK CERTIFICATES

The Company shall not be required to issue or deliver any certificate for shares
of Stock purchased upon the exercise of any Option granted hereunder or any
portion thereof, or received as Restricted Stock pursuant to a Restricted Stock
Agreement executed hereunder, prior to fulfillment of all of the following
conditions:

 

  (a) the admission of such shares to listing on all stock exchanges on which
the Stock is then listed;

 

  (b) the completion of any registration or other qualification of such shares
under any federal or state law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall in its sole discretion deem necessary or advisable;

 

  (c) the obtaining of any approval or other clearance from any federal or state
governmental agency which the Committee shall in its sole discretion determine
to be necessary or advisable; and

 

  (d) the lapse of such reasonable period of time following the exercise of the
Option or the execution of the Restricted Stock Agreement as the Committee from
time to time may establish for reasons of administrative convenience.

 

10



--------------------------------------------------------------------------------

ARTICLE VIII

STOCK PAYMENT

Sec. 8.1 STOCK PAYMENT

The Committee may approve payments of Stock to any Eligible Employee for all or
any portion of the compensation (other than base salary) that would otherwise
become payable to such Eligible Employee in cash.

ARTICLE IX

TERMINATION, AMENDMENT AND MODIFICATION OF PLAN

Sec. 9.1 TERMINATION, AMENDMENT AND MODIFICATION OF PLAN

The Board may at any time, upon recommendation of the Committee, terminate, and
may at any time and from time to time and in any respect amend or modify, the
Plan, provided, however, that no such action of the Board without approval of
the stockholders of the Company may:

 

  (a) increase the total number of shares of Stock subject to the Plan by more
than 10%, except as contemplated in Section 10.1 hereof;

 

  (b) materially increase the benefits accruing to participants under the Plan;

 

  (c) withdraw the administration of the Plan from the Committee; or

 

  (d) permit any person while a member of the Committee to receive an Option or
Restricted Stock under the Plan; and provided further, that no termination,
amendment or modification of the Plan shall in any manner affect any Stock
Option Agreement or Restricted Stock Agreement theretofore executed pursuant to
the Plan without the consent of such Optionee or Awardee.

ARTICLE X

MISCELLANEOUS

Sec. 10.1 ADJUSTMENT PROVISIONS

 

  (a)

Subject to Section 10.l(b) below, if the outstanding shares of Stock of the
Company are increased, decreased, or exchanged for a different number or kind of
shares or other securities, or if additional shares or new or different shares
or other securities are distributed with respect to such shares of Stock or
other securities, through merger, consolidation, sale of all or substantially
all of the property of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
distribution with respect to such shares of Stock or other securities, then
(i) the Committee shall make an appropriate and proportionate adjustment in the
number and kind of shares or other securities subject to the outstanding Options
and Awards and the price for each share or other unit of any other securities
subject to outstanding

 

11



--------------------------------------------------------------------------------

 

Options without change in the aggregate purchase price or value as to which such
Options remain exercisable in such manner as the Committee shall determine in
order to retain the economic value or opportunity provided immediately prior to
the transaction for which the adjustment is made, and (ii) in all cases, unless
the terms of such transaction shall provide otherwise, the Committee may make an
appropriate and proportionate adjustment in the maximum number and kind of
shares provided in Section 2.4. Notwithstanding anything to contrary in the
foregoing, any such adjustment shall be made in such a manner that will not
affect the status of any Award intended to be excepted from treatment as
nonqualified deferred compensation under Section 409A of the Code or to qualify
as an Incentive Stock Option under Section 422 of the Code. Adjustments under
Section 10.1(a) will be made by the Committee, whose determination as to what
adjustments will be made and the extent thereof will be final, binding, and
conclusive. No fractional interests will be issued under the Plan resulting from
any such adjustments.

 

  (b) Adjustments under Section 10.1(a) will be made by the Committee, whose
determination as to what adjustments will be made and the extent thereof will be
final, binding, and conclusive. No fractional interests will be issued under the
Plan resulting from any such adjustments.

Sec. 10.2 CONTINUATION OF EMPLOYMENT

Nothing in the Plan or in any instrument executed pursuant to the Plan will
confer upon any Eligible Employee any right to continue in the employ of the
Company or any Subsidiary or affect the right of the Company or any Subsidiary
to terminate the employment of any Eligible Employee at any time with or without
cause.

Sec. 10.3 COMPLIANCE WITH GOVERNMENT REGULATIONS

No shares of Stock will be issued hereunder unless and until all applicable
requirements imposed by federal and state securities and other laws, rules, and
regulations and by any regulatory agencies having jurisdiction and by any stock
exchanges upon which the Stock may be listed have been rally met. As a condition
precedent to the issuance of shares of Stock pursuant hereto, the Company may
require the employee to take any reasonable action to comply with such
requirements.

Sec. 10.4 PRIVILEGES OF STOCK OWNERSHIP

No employee and no beneficiary or other person claiming under or through such
employee will have any right, title, or interest in or to any shares of Stock
allocated or reserved under the Plan or subject to any Option or Award except as
to such shares of Stock, if any, that have been issued to such employee.

 

12



--------------------------------------------------------------------------------

Sec. 10.5 DEFERRED COMPENSATION PLAN OMNIBUS PROVISION

For purposes of Sections 5.5(b), 6.4, 7.1, 9.1, 10.1, 10.3, and 10.6, actions
taken by the Board or the Committee, as applicable, shall be undertaken in a
manner that either (a) will not negatively affect the status of any Award,
Option, or Restricted Stock intended to be excepted from treatment as deferred
compensation subject to Section 409A of the Code, or (b) will otherwise comply
with Section 409A of the Code.

Sec. 10.6 WITHHOLDING

The Company may make such provisions as it deems appropriate to withhold any
taxes the Company determines it is required to withhold in connection with any
Option or Award. The Company may require the employee to satisfy any relevant
tax requirements before authorizing any issuance of Stock to the employee. Such
settlement may be made in cash or Stock.

Sec. 10.7 NON-TRANSFERABILITY

No Option or Award and no other right under the Plan, contingent or otherwise,
will be assignable or subject to any encumbrance, pledge, or charge of any
nature, except in accordance with such rules as may be established by the
Committee from time to time.

Sec. 10.8 OTHER COMPENSATION PLANS

The adoption of the Plan shall not affect any other stock option or incentive or
other compensation plans in effect for the Company or any Subsidiary, nor shall
the Plan preclude the Company from establishing any other forms of incentive or
other compensation for employees of the Company or any Subsidiary.

Sec. 10.9 PLAN BINDING ON SUCCESSORS

The Plan shall be binding upon the successors and assigns of the Company.

Sec. 10.10 SINGULAR, PLURAL; GENDER

Whenever used herein, nouns in the singular shall include the plural, and the
masculine pronoun shall include the feminine gender.

Sec. 10.11 HEADINGS, ETC., NO PART OF PLAN

Headings of Articles and Sections hereof are inserted for convenience and
reference; they constitute no part of the Plan.

 

13